

This Note has not been registered under the Securities Act of 1933 or any other
applicable securities laws, and thus may not be transferred unless registered
under the Securities Act of 1933 and such other laws or unless an exemption from
registration is available.


PATHFINDER CELL THERAPY, INC.


Dated: September 2, 2011
$243,815.30



Pathfinder Cell Therapy, Inc. (f/k/a SyntheMed, Inc.), a Delaware corporation
with offices located at 49 Copper Hill Park, Ringwood, New Jersey 07456
(“Maker”), for value received, promises to pay to the order of Clubb Capital
Limited or assigns (the “Holder”) on demand at any time on or after December 30,
2011, the principal sum of $243,815.30 and interest on the outstanding principal
sum hereof, equal to six percent (6%) per annum, from the date hereof until
Maker’s obligation with respect to the payment of such principal sum shall be
discharged as herein provided.  The date on which the principal amount of this
Note and accrued interest thereon shall become due and owing is hereinafter
referred to as the “Maturity Date.”  Principal and interest shall be payable in
such coin or currency of the United States of America as at the time of payment
shall be legal tender for the payment of public and private debts to Holder at
the location designated by Holder to Maker in writing.


Maker may prepay the principal amount of this Note at any time, without premium
or penalty, provided that all interest accrued through the date of such
prepayment shall be paid.  Interest owing under this Note shall be calculated
for the number of actual days elapsed in a twelve-month year consisting of
thirty-day months.  Interest shall be due and owing with respect to any
principal payment under this Note from the date of this Note through the day
prior to the date on which such payment of principal is made.


Notwithstanding any contrary provision of this Note or any other instrument or
agreement binding on Maker or Holder, from and after the occurrence of an “Event
of Default” (as defined below), the entire outstanding principal amount of this
Note, together with all accrued but unpaid interest thereon, shall at the option
of Holder, and without presentment, demand, protest or notice or legal process
of any kind, be declared, and upon such declaration shall immediately become,
due and payable.


The following events shall constitute “Events of Default” under this Note:


a.           all or any part of the principal or interest on this Note is not
paid when due and payable, whether at the maturity thereof, by acceleration or
otherwise;


b.           failure of Maker to observe or perform in any respect any covenant
or agreement of Maker in this Note;


c.           filing by Maker of a petition seeking relief under any provision of
any bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution or liquidation law of any jurisdiction, or consenting in writing to
the filing of any such petition against it;


d.           making by Maker of a general assignment for the benefit of its
creditors, or admitting in writing its inability to pay its debts generally as
they become due, or consenting in writing to the appointment of a receiver,
conservator, custodian, liquidator or trustee of Maker, or of all or any part of
the assets of Maker; or

 
 

--------------------------------------------------------------------------------

 


e.           appointment of a receiver, conservator, custodian, liquidator or
trustee of Maker or of all or any of its assets by court order, if such order
remains in effect for more than sixty days; or entering of an order for relief
with respect to Maker under the federal Bankruptcy Code; or filing of a petition
against Maker under any bankruptcy, reorganization, arrangement, insolvency,
readjustment of debt, dissolution or liquidation law of any jurisdiction, if not
dismissed within sixty days.


Maker hereby waives diligence, presentment, demand, protest and notice of every
kind whatsoever.  The failure of Holder to exercise any of its rights hereunder
in any particular instance shall not constitute a waiver of the same or of any
other right in that or any subsequent instance with respect to Holder or any
subsequent Holders.


This Note shall be governed by and construed in accordance with the internal
laws of the State of New York without giving effect to its conflict of law
rules.  Any action to enforce this Note may be brought in the federal or state
courts located in the City of New York, State of New York, and Maker consents to
the jurisdiction thereof.


Whenever possible each provision of this Note shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Note shall be prohibited by or invalid under applicable law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Note.



 
PATHFINDER CELL THERAPY, INC.
           
By:
S/Richard L. Franklin
       
Name:  Richard L. Franklin
     
Title:    President and CEO
 

 
 
2

--------------------------------------------------------------------------------

 
